DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received March 1, 2022 are acknowledged.

Claim 2 has been canceled.
Claims 1, 5, 6, 11, 12, 15, 17, and 21 have been amended.
Claims 22-25 have been added.
Claims 1 and 3-25 are pending in the instant application .

Applicant in reminded of the elected species of prophylactic treatment in the absence of exogenous FVIII as part of the reply filed on June 11, 2021.


Information Disclosure Statement
The IDS form received 3/22/2022 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
-
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Applicant has claimed methods of treating blood coagulation disorders by administering a polypeptide comprising a truncated von Willebrand Factor (vWF) sequence and a half-life extending moiety.  The administered vWF polypeptides are recited as having numerous functional properties including increasing the activity level of FVIII, binding to FVIII with numerically defined affinities, and as having increased half-life as compared to normal, un-modified human vWF.  The independent claim has also been amended to indicate that the truncated VWF “comprises an amino acid sequence comprising a truncated version of SEQ ID NO:4 or an amino acid sequence having a sequence identity of at least 90% to an amino acid sequence comprising a truncated version of SEQ ID NO:4.”  Note that as per Table 1 of the instant specification, SEQ ID NO:2 is the amino acid sequence of the mature form of human VWF while SEQ ID NO:4 is the human pre-pro form of VWF.  See also lines 17-35 of page 2 of the instant specification.  To support such claims, the instant application discloses the administration of the polypeptide of SEQ ID NO:2 in mouse and rat hemophilia A models as well as in murine models of von Willebrand disease (i.e. vWF knockout animals).  The polypeptide of SEQ ID NO:2 is also referend to as rD’D3-FP which is residues 764-1242 of human vWF, a glycine-serine linker peptide, and residues 511-1095 of human albumin as set forth in the paragraph spanning pages 54 and 55 of the instant specification.  In addition to rD’D3-FP, applicant disclosed making mutants that have 2 (rD’D3-FP EY) or 3 mutations (rD’D3-FP EYA) in the D’D3 domains of SEQ ID NO:2 that increase affinity of vWF for FVIII, as well as rD’D3-CTP (aka SEQ ID NO:7) which substitutes the C-terminal peptide of human chorionic gonadotropin for the albumin moiety present in SEQ ID NO:2.  No data concerning treatment of human samples, either in vitro or in vivo in hemophilia patients is disclosed.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of a binding molecule which has specific functional properties in the absence of knowledge of the biological sequence(s) that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a product by describing something that is not the invention, i.e. the antigen to which the claimed product binds, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding structure of that which is claimed, as knowledge of bound epitope provides no information as to the structure of the binding agent (i.e. the primary amino acid structure of the binding agent). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties (such as binding at a particular affinity) does not provide evidence of possession of the binding moiety itself.
Applicant has claimed methods of administering a product to treat a bleeding disorder, wherein the administered product necessarily contains “a polypeptide comprising a truncated von Willebrand factor (vWF) and a half-life extending moiety)” which also necessarily has the functional property of binding to FVIII as per independent claim 1.  Dependent claims recite additional functional properties which must be present in the administered polypeptide, such as the ability to increase the activity of FVIII (see for example claim 3), the nested affinity ranges concerning the strength of interaction between vWF and FVIII (see for example claim 11), improvements to FVIII pharmacokinetic parameters (see for example claim 18), and the amount to which the half-life of the administered vWF polypeptide is extended in vivo as compared to “endogenous” vWF or “normal plasma” vWF (claim 20).  Most claims recite no particular specific structure for the truncated vWF polypeptide which is being administered in the methods that gives rise to such recited functional properties, and note that since SEQ ID NO:4 is 2813 residues in length a “truncation” is anything between 2 and 2812 residues in length, which also can contain up to 10% mutated residues over the length of the “truncation” as per the independent claim.   Claims 12 and 13 which depend directly from independent claim 1 indicate that the administered vWF polypeptide has to have a minimum of 90% identity to residues 776-805 of SEQ ID NO: 4 or resides 764-1242 of SEQ ID NO:4, and note that the larger fragment is the D’D3 domains of human vWF (see Table 1).  It should also be noted that while it was known in the art that the D’D3 domains were sufficient for binding to and stabilizing the structure of FVIII (see for example Yee et al., of record) applicant has recited that truncations and truncated mutants of the reference sequences will maintain the functional properties of binding FVIII and increasing its activity level.  The specification does disclose working examples wherein the native human D’D3 sequence was joined to albumin, two variants of the albumin construct wherein the vWF domain contains either 2 (rD’D3-FP EY) or 3 mutations (rD’D3-FP EYA) which increase the strength of interaction between vWF and FVIII, as well as a fourth construct wherein the albumin domain is replaced with the C-terminal peptide of human chorionic gonadotropin.  Claim 11 recites a large number of distinct affinity measurements for the strength of interaction between FVIII and the administered vWF, and since administration of FVIII is not permitted as per claim 1, the only thing that can change to account for such variable binding affinities is the structure of the administered truncated vWF polypeptide.  It should be noted that the instant specification does not appear to disclose data concerning detailed mutagenesis of vWF to identify how the D’D3 domain is to be mutated, as well as truncated, and truncated with mutations, and yet arrive at the multitude of recited affinities.  Therefore, while artisans reasonably could make a polypeptide having any arbitrary level of identity with a reference sequence, there does not appear to be any teaching or guidance concerning how or where such sequence alterations can be made to alter the functional properties as desired.  Thus there does not appear to be sufficient correlation between the recited structural elements and the functional properties of binding to FVIII at the various recited affinities.  Similarly, other claims reciting various levels of functional activities reasonably must have some difference in structure which gives rise to the variance in functional activities, yet such claims refer back to claim 1 which does not provide any guidance or direction concerning any specific structure other that it is a truncation of SEQ ID NO:4 which as discussed above encompasses anything one residue smaller than the full length 2813 residue human pre-pro VWF form.  It appears reasonable that different structures are required to observe the distinct functional properties recited in the claims, especially as changes in FVIII activity cannot be accounted for by the presence of administered exogenous FVIII to boost the activity level as the administration of exogenous FVIII is not allowed per independent claim 1.  Thus all claim presently under examination encompass embodiments wherein only vWF polypeptides are administered to the subject.
As discussed above, the instant claimed methods require administration of “truncated” vWF polypeptides and sequence mutants thereof which give rise to a myriad of distinct functional properties yet the necessary structurer to provide such functional properties is not clear in the claims and does not appear to be disclosed in the specification.   Therefore, it appears that the broad genus of vWF polypeptides necessarily administered as part of the claimed methods lacks adequate written description because the claims do not appear to recite required structural elements which will give rise to the recited functional properties as discussed above.   As such a skilled artisan would reasonably conclude that applicant was not in possession of the claimed genus of vWF polypeptides, and therefore logically not in possession of administering such polypeptides at the time the application was filed.

Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive.  Applicant argues that the claims have been amended to recite fragments of SEQ ID NO;4 and that the prior art contains many examples of truncated VWF polypeptides, and discloses working examples wherein truncated VWF polypeptides comprising a half-life extending moiety retained functional activity in a subject.  Thus, applicant asserts that artisans, upon studying the instant specification and references cited therein, would be able to recognize truncated VWF comprising a truncated version of SEQ ID NO;4 that retain the ability to bind FVIII and therefore the rejection should be withdrawn.
Applicant’s arguments have been considered and are not persuasive.  It should be noted that as per the March 1, 2022 amendment, administration of exogenous FVIII is no longer permitted, and the administered VWF must be a truncation of a human sequence (i.e. SEQ ID NO:4) or a truncation od something 90% or more identical to SEQ ID NO:4.  While it was known in the art that the D’-D3 fragment of VWF (i.e. residues 764-1242 of SEQ ID NO:4) binds FVIII, much smaller fragments are explicitly recited as evidenced by claim 12 (and note that while “comprising” allows for additional sequence information to be present such additions are not required) and there does not appear to be any minimum length set in the specification, such that the smallest possible truncation of human VWF, i.e. SEQ ID NOL4, is two consecutive amino acids.  Thus while some fragments of human VWF which maintain binding activity to human FVIII are known in the art, the polypeptides administered by the instant claims have additional functional requirements including binding better as a dimer as compared to a monomer  (claim 10) and binding at specific dissociation values (claim 11).  Further, the claims are not limited to simple truncations of the human sequence VWF polypeptide of SEQ ID NO:4, but also include truncated peptides of 90% identity.  Since the claims no longer allow for administration of exogenous FVIII, the administered VWF truncation must be able to bind the FVIII endogenous to the subject.  Note that except for claims 8, 24, and 25 there is no requirement that the subject be human.  It is known that human VWF does not bind all mammalian FVIII, such as the inability of human VWF to bind rat FVIII (Garcia et al., see entire document, particularly the penultimate sentence of the paragraph spanning the left and right columns of page 70).  The instant specification does not appear to provide guidance and direction concerning what structure is needed to ensure that a truncated VWF peptide has the ability to bind FVIII from all species, especially at the requisite strengths of interaction as recited in dependent claims.  Thus, contrary to applicant’s arguments, artisans would not be able to readily envisage the full breadth of structures encompassed by the claimed administration methods that maintain the functional properties as required by the claims as the structures of the working examples are not reasonably representative of the heterogeneity among both the structure of the administered VWF polypeptide and the structure of the endogenous FVIII.  The rejection is maintained.       


Claims 1 and 3-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed methods of treating coagulation disorders by administering a polypeptide comprising a truncated vWF polypeptide and a half-life extending moiety in the absence of exogenous FVIII.  The administered vWF polypeptide is recited as binding factor FVIII, and that such an administration, necessarily increases the level of FVIII in the subject by a specified amount.  Dependent claim 7 indicates that the coagulation disorder is either hemophilia A or von Willebrand disease, and the specification discloses working examples concerning administration to mouse and rat models of hemophilia A and von Willebrand disease based upon knockout animals.  Notably, as per the March 1, 2022 amendments to claim 1, all subjects of the instant claimed methods have FVIII activity of between 0.5% to 40% that of normal human plasma “due to a deficiency in endogenous VWF”.    
It is known in the art that the D’D3 region of vWF is responsible for binding to FVIII, and that the interaction between vWF and FVIII is important for the stability of FVIII (Yee et al., see entire document, as well as page 3 of the instant specification).  The specification indicates that applicant hopes to improve the in vivo stability of FVIII by protecting FVIII with a fragment of vWF, said fragment of vWF having a longer than expected half-life due to the presence of a half-life extending moiety, such as albumin of immunoglobulin Fc, and thus this complex of FVIII + vWF-half-life extender which persists in vivo longer than FVIII alone.  It is very well known in the art that hemophilia A is caused by a lack of FVIII activity, wherein the function of FVIII is to act as a cofactor of factor IX and increase the proteolytic activity of factor IX against its substrate factor X, while von Willebrand disease is caused by a lack of functionally active vWF, the main purpose of which as discussed above is to bind to and stabilize FVIII.  As discussed above, the independent claim has been amended to recite that the deficit in FVIII functional activity is “due to a deficiency in endogenous VWF.”  As evidenced by Castaman et al., hemophilia A is caused by mutations in the gene encoding the FVIII polypeptide, and thus lack of FVIII activity in such patients is due to structural defects in FVIII itself and is not due to deficiencies in VWF (see entire document, particularly the first sentence of the introduction).  Thus it does not appear possible to practice the full scope of claim 7 as presently recited.  
It should be noted that the instant claimed methods appear to be based upon the premise that if FVIII is degraded less quickly, all patients will see clinical benefits.  In the case of von Willebrand disease wherein the defect is in the endogenous vWF gene, supplying exogenous vWF molecules that will bind to and protect FVIII (as the FVIII in von Willebrand disease patients is normal in sequence/structure) very reasonably will increase the half life of FVIII and thus ameliorate bleeding tendencies in the patient.  Hemophilia A is caused by a vast array of sequence/structure defects in the FVIII gene (see for example Jayandharan et al., particularly the left column of page 482), and simply increasing the half-life of a polypeptide that is defective in acting as a cofactor for factor IXa in its conversion of factor X to Xa will not necessarily result in increased levels of thrombin production and clot formation, and it should be noted that all in vivo data disclosed in the specification appear to come from knockout animals who effectively should have no FVIII expression.  As such, applicant’s hypothesis that increasing the half life of a FVIII that doesn’t work properly will make it work better (i.e. clinically useful increase in functional activity) simply because it lasts longer (as compared to say somehow fixing the defective interaction with factor IX) does not appear to make strong mechanistic sense and does not appear to be supported by the disclosed data which used either knockout animals or animals with normal FVIII.  IOt should be noted that applicant appears to try and address this issue via the amendment to claim 1 what the lack of FVIII activity is “due to a deficiency in endogenous VWF” but if such a statement were true the patient reasonably would be diagnosed with von Willebrand disease, not hemophilia A, even though both are recited in claim 7.  
It should be noted that as evidenced by Jayandharan et al., severe hemophilia A is defined as less than 1% of the coagulation activity of normal controls (see particularly the right column of page 481) and that while the severe phenotype is often associated with gross molecular abnormalities such as premature stop codons, large inversions, etc., single amino acid missense mutations can also cause severe symptoms, such mutations occurring in domains of FVIII not implicated in vWF binding such as the A1 and A2 heavy chain domains (see from the right column of page 484 to the right column of page 487 and note that the D’D3 domains of vWF are thought to interact with the a3, C1, and C2 domains of the light chain of FVIII (Yee et al., see particularly the right column of page 445)).  Increasing the half-life of FVIII polypeptides that cause severe phenotypes yet are still able to bind the vWF construct administered by the claimed inventions does nothing to fix the defective structure of FVIII and thus would not reasonably be expected to increase functional activity to any clinically relevant level (such as 100% of normal as say recited in instant claim 21) as nothing has been done to correct the structural defect in FVIII which is causative of the molecular pathology of hemophilia A.    
Additionally, claims such as claim 1 assert that the claimed administration will result in changes relative to normal human plasma, yet only claims 8, 24, and 25 requires that the subject upon whom the claimed administration is practiced is actually a human subject and thus it is clear that applicant intends to perform the claimed methods on non-human individuals.  It should be pointed out the clinical relevance of specific numerical changes in amounts in one organism relative to humans is not clear and the instant specification does not appear to provide guidance and direction concerning how changes in non-human organisms are to be evaluated using standards set in humans.  Thus, additional basic science research would need to be conducted to obtain such data prior to practicing the full breadth of the claimed administration methods on non-human individuals.  Further, claim 1 has been amended to require that the administered VWF polypeptide “is administered to the subject in a molar ratio of the polypeptide to endogenous VWF in the subject of at least 50”.  However, the claimed methods do not require the practitioner to ever actually measure endogenous VWF in the subject.  The recitation of “due to a deficiency in endogenous VWF” reasonably means that the value present in the subject is less than that in a normal human, but how much lower?  Note that if the subject was previously identified as having von Willebrand disease the subject reasonably would have a “deficiency in endogenous VWF” relative to normal humans, but such an identification is qualitative, rather than a quantitative number which would actually need to be known in order to make sure that the dose achieves a ratio of “at least 50”.  In the absence of such information it does not appear that artisans could reasonably practice what has been claimed, and applicant is reminded that method claims are limited by what they actually recite as being done, not what practitioners might be able to figure out after performing additional experimentation.                    
Therefore, in view of the breadth of the claimed inventions, the teachings of the art, and the guidance and direction of the instant specification, it does not appear that artisans could reasonably practice all embodiments of the inventions as presently claimed without first engaging in additional unpredictable basic science research and experimentation.

Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive.  Applicant argues that the claims have been amended to remove prevention and limit the subjects to patient population which will receive benefit from the claimed administration methods.  Applicant also argues that page 57 indicates that animal study data was calibrated using human plasma standards as per page 57 of the instant specification, and thus there is no problem with the instant claims being performed upon non-human subjects.
Applicant’s arguments have been considered and are not persuasive.  While the claim amendments of March 1, 2022 do obviate issues with regard to “prevention”, the amendments to better define the patient population upon whom the claimed methods are practiced are still problematic.  Specifically, independent claim 1 requires the subject, prior to administration, to have a FVIII activity level of 0.5% to 40% that of a normal human wherein this lower than normal activity is “due to a deficiency in endogenous VWF.”  Such a recitation would appear to limit the patient population to those with von Willebrand disease, yet claim 7 explicitly teaches that the claimed invention encompasses hemophilia A and von Willebrand disease patients.  Given that hemophilia A is caused by a defect in the gene for FVIII (see for example Castaman et al.) it reasonably appears that applicant intends to practice the claimed methods upon subjects whose endogenous FVIII is defective.  As discussed previously, increasing the half-life of defective FVIII (such as by having it bind the administered VWF polypeptide) does not fix the underlying defect such that the subject has an increased capacity for thrombin production, it simply keeps a defective polypeptide in circulation longer.  It should be appreciated that standard care for hemophilia A is replacement therapy wherein exogenous, coagulation-competent FVIII is administered to the patient but the amendments of March 1, 2022 to claim 1 disallow exogenous FVIII administration.  Thus it is not clear how the claimed methods as presently constructed will reasonably treat a hemophilia A patient as there is no source of coagulation-competent FVIII in the patient, either endogenously or being provided exogenously. 
Even if the subject of the instant claims was limited to only von Willebrand disease patients, issues still exist concerning the ability of the administered VWF polypeptides to interact with endogenous FVIII as the polypeptides of the coagulation pathways are not universally interchangeable among species, as evidenced by Garcia et al. who disclose that while human VWF interacts with mouse FVIII it does not interact with rat FVIII (see entire document, particularly the right column of page 70).  Thus it is clear that fully human VWF sequences reasonably are not capable of binding FVIII from all species, and adding in the additional mutations of 90% identity reasonably exacerbates rather than ameliorates this issue of xeno-incompatibility.  Given that human reagents will not interact with coagulation polypeptides from all animals as demonstrated by Garcia et al., applicant’s assertions that artisans could readily obtain values in non-human subjects calibrated using normal human plasma standards, without more, does not seem reasonable.  In view of all of the above, the rejection is maintained.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 5 recites the broad range/limitation “less than 80%” and then recites multiple nested subranges, with the narrowest recitation in the same claim being “less than 10% of the activity level”.  Claim 6 recites the broad limitation “at least 1%”, and the claim also recites more percentages including “at least 5% of the activity level” which is the narrowest statement of the range/limitation.  Claim 11 recites the broad recitation “a dissociation constant KD of less than 1 nM”, and the claim also recites numerous values for tighter binding such as “less than 500 pM” which is a narrower statement of the range/limitation and finally culminating with “less than 80 pM” which is the narrowest statement of the range/limitation.   All of the aforementioned claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. Applicant argues that the claim amendments submitted March 1, 2022 remove the issue of nested ranges in the claims.
This argument is not persuasive.  Claim 5 recites “less than 80%, less than 60%, less than 40%, less than 30%, less than 20%, or less than 10%.” The recitation of “less than 80% is not a single value but is a range, specifically from 0 to 80.  Similarly, “less than 60%” is a smaller range containing 0 to 60 which lies completely within the broadest range of 0 to 80 (i.e. “less than 80%”) with “less than 10%” being the smallest range at 0 to 10.  While applicant may choose to recite such ranges in separate dependent claims, lumping them together in the same claim creates confusion because it is not clear what values do or do not meet the claim limitations.  For example, 45% falls within some embodiments of claim 5 lies outside other embodiments, so would such a value anticipate the claim?  Similarly in claim 6, “at least 1%” is a range from 100 to 1, with narrower ranges also being recited in the same claim namely “at least 2 %” (i.e. 100 to 2), “at least 3%” (i.e. 100 to 3), “at least 4%” (i.e. 100 to 4), and “at least 5%” (i.e. 100 to 5).  With regard to claim 11, “less than 1 nM” is a range with a minimum binding strength of 1 nM and a theoretically infinite maximum value, with the narrowest recited range being “less than 80 pM” which has a minimum binding strength of 80 pM and theoretically infinite maximum binding strength.  Thus, as with the other claim, what strength binding is actually needed to meet the limitations of the instant claim?  Given that applicant’s claim amendments nave not removed the range within a range issued previously identified, the rejection is maintained.        


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1-16 and 18-21 under 35 U.S.C. 102(a)(1) as being anticipated by Barnett (WO 2011/060242) has been withdrawn in view of applicant’s claim amendments received March 1, 2022 which add additional limitations not present in the cited art.

The rejection of claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzner et al. (WO 2014/173873) has been withdrawn in view of applicant’s claim amendments received March 1, 2022 which disallow administration of FVIII.  Given that the constructs administered in the methods disclosed by Metzner are fusion proteins comprising FVIII and VWF, such teachings no longer fall within that which applicant is presently claiming.

The rejection of claims 1-3, 5-7, 9-11, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee et al. (Haemophilia. 2005 Sep;11(5):481-91) has been withdrawn in view of applicant’s claim amendments received March 1, 2022 which add additional limitations not present in the cited art.

The rejection of claims 1-21 under 35 U.S.C. 102(a)(1) as being anticipated by Chhabra et al. (WO 2014/210558) has been withdrawn in view of applicant’s claim amendments received March 1, 2022.
Specifically, the independent claim has been amended such that co-administration of FVIII to the patient is not permitted, and the methods of Chhabra et al. rely upon administration of a complex comprising vWF and FVIII and thus such methods no longer fall within the scope of applicant’s claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,688,157 has been withdrawn in view of applicant’s claim amendment received March 1, 2022 which add additional limitations not present in the issued claims.

The rejection of claims 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,905,747 has been withdrawn in view of applicant’s claim amendment received March 1, 2022 which add additional limitations not present in the issued claims.

The rejection of claims 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,253,088 has been withdrawn in view of applicant’s claim amendment received March 1, 2022 which add additional limitations not present in the issued claims.

       
The rejection of claims 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,808,023 has been withdrawn in view of applicant’s claim amendment received March 1, 2022 which add additional limitations not present in the issued claims.
       
The rejection of claims 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,806,774 has been withdrawn in view of applicant’s claim amendment received March 1, 2022 which add additional limitations not present in the issued claims.
       

The following are new grounds of rejection necessitated by applicant’s claim amendments received March 1, 2022.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends directly from claim 1 and recited various ranges of FVIII activity that are present in the patient prior to treatment.  Claim 1 was amended on March 1, 2022 to require the patient have an activity level “from 0.5% to 40%” of the activity in a normal patient.  Claim 5 recites activity ranges which lie outside, and thus are broader in scope, than the 0.5-40% as permitted by the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644